
	
		II
		112th CONGRESS
		2d Session
		S. 2791
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on stannic
		  oxide.
	
	
		1.Stannic oxide
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Stannic oxide (CAS No. 18282–10–5) (provided for in subheading
						2825.90.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
